Citation Nr: 0947435	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for deep vein 
thrombosis (DVT), left leg. 

2.  Entitlement to service connection for DVT, right leg.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to October 2003.  

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
In correspondence received from the Veteran in December 2006, 
he indicated low back pain and his intention to send in 
evidence to support a low back disorder.  If it is his 
intention to file a claim for service connection of a low 
back disorder, he should do so with specificity to the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In the 
present case, the Board finds that additional development is 
required in order to satisfy VA's obligations under the VCAA.  

Specifically, in his statements and in an August 2004 
treatment record, the Veteran reported that he experienced 
left leg DVT prior to service.  Further, in the August 2004 
treatment record, he indicated the name and city of the 
primary care physician where he received treatment.  An 
attempt to obtain these records should be undertaken.

While the Board finds the Veteran's statements are an 
indication that his current left leg symptoms may be a 
disorder that preexisted service and was aggravated by 
service, there is insufficient competent evidence on file for 
the VA to make a decision on the claim.  To that end, given 
the competent statements of left leg symptoms which 
preexisted service, the Board finds that a VA examination is 
required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
to determine whether his current left leg DVT disorder 
preexisted service and if so, whether it was aggravated by 
service.  Alternatively, if the left leg DVT disorder did not 
pre-date service, a VA examination is required to determine 
whether his current left leg disorder is otherwise causally 
related to active service. 

Further, the examiner should opine as to whether if the left 
leg DVT preexisted service, it is inextricably intertwined 
with the right leg DVT, and whether both legs were aggravated 
by service. 

Similarly, if the right leg DVT is not found to be 
inextricably intertwined with the left leg, or if neither DVT 
is found to have preexisted service, the examiner should 
opine as to a direct service connection regarding the right 
leg.  

The Veteran stated that he left service after experiencing 
pain in both legs; however, the available service treatment 
records do not reflect any complaints of right leg pain.  The 
RO has acknowledged that the service treatment records appear 
to be incomplete.  Therefore, because his current symptoms 
arose only seven months following discharge from service, a 
reasonable possibility of a nexus has been raised between 
service and the right leg DVT.  

Accordingly, the case is REMANDED for the following actions:

1.  Upon receipt of the proper waivers, 
request all treatment records from Dr. 
Theo Smith, Montgomery, Alabama. 

2.  Schedule the Veteran for the 
appropriate examination to evaluate (i) 
whether he had deep vein thrombosis (DVT) 
of the left leg prior to service; and if 
so, (ii) whether the DVT of the left leg 
was aggravated by service.  

Alternatively, if the examiner determines 
that DVT of the left leg did not pre-date 
service, then evaluate the relationship 
between the Veteran's left leg complaints 
and active duty service.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (i.e., a 
probability of 50 percent or higher) that 
his current symptoms are causally related 
to service.  Any opinions offered should 
be accompanied by a clear rationale 
consistent with the evidence of record.

The claims file, including the private 
medical records and any other statements 
received, must be reviewed in conjunction 
with the examination and the examiner must 
indicate that such review occurred. 

3.  Schedule the Veteran for the 
appropriate examination to evaluate the 
relationship between his right leg 
complaints and active duty service.  If 
the right leg complaints are inextricably 
intertwined with the left leg complaints, 
and the left leg disorder preexisted 
service, the examiner is asked to 
determine whether the right leg complaints 
were aggravated by service.  

If the right leg complaints are considered 
separately from the left leg complaints, 
or did not pre-exist service, the examiner 
is asked to provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
higher) that his current right leg 
symptoms are causally related to service.  
Any opinions offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.

The claims file, including the private 
medical records and any other statements 
received, must be reviewed in conjunction 
with the examination and the examiner must 
indicate that such review occurred. 

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


